         Case 1:20-cv-02289-DLC Document 37
                                         36 Filed 08/10/20
                                                  08/07/20 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SHAWMUT WOODWORKING & SUPPLY,
 INC. d/b/a SHAWMUT DESIGN AND                                      CIVIL ACTION NO.
 CONSTRUCTION,                                                      20-CV-2289 (DLC)
                             Plaintiff,
                                                                    ECF Case
                         - against -
                                                                    STIPULATED PROTECTIVE
 STARBUCKS CORPORATION d/b/a                                        ORDER
 STARBUCKS COFFEE COMPANY,
                           Defendants.



       WHEREAS, the parties to this Stipulated Protective Order (“Order”), Plaintiff/Counter-

claim Defendant Shawmut Woodworking & Supply, Inc. d/b/a Shawmut Design and Construction

and Defendant/Counterclaim Defendant Starbucks Corporation d/b/a Starbucks Coffee Company.

(collectively “the Parties” and each a “Party”), by and through their undersigned counsel, have

stipulated that certain discovery material should be treated as confidential (subject to challenge as

provided herein), and have agreed to the terms of this Order; accordingly, the following is OR-

DERED:

       1.      Scope

       All documents or electronically-stored information produced in the course of discovery, all

responses to discovery requests, and all deposition testimony and deposition exhibits and any other

materials which may be the subject of discovery (hereinafter collectively “Document(s)/Infor-

mation”) shall be subject to this Order concerning confidential information as set forth below.

       2.      Form and Timing of Designation

       Confidential documents shall be so designated by placing or affixing the word “Confiden-

tial” on the document in a manner which will not interfere with the legibility of the document.
          Case 1:20-cv-02289-DLC Document 37
                                          36 Filed 08/10/20
                                                   08/07/20 Page 2 of 12




Confidential documents produced in accordance with the Parties’ Stipulated Protocol for the Pro-

duction of Documents and Electronically Stored Information shall be identified as Confidential in

the load file produced accompanying those documents. Any other conveyance of Confidential in-

formation shall be accompanied by a statement that the information is Confidential. Documents

and information shall be designated Confidential prior to, or contemporaneously with, the produc-

tion or disclosure of the documents or conveyance of the information. Unintentional production of

Documents/Information without prior designation as Confidential shall not be deemed a waiver,

in whole or in part, of the right to designate Documents/Information as Confidential as otherwise

allowed by this Order.

 3.       Documents/Information Which May Be Designated Confidential

        Any Party or nonparty producing Documents/Information may designate as Confidential

Documents/Information that contain (1) information protected from disclosure by statute, (2) sen-

sitive personal information (of any Party or nonparty), (3) trade secrets (of any Party or nonparty),

(4) confidential research, development, or commercial information (of any Party or nonparty), or

(5) information which the Party is concerned may contain information identified in items 1-4 above

and there is an expedited need to produce the documents, which shall be evaluated as promptly as

possible after the initial production for their confidentiality. Information or documents that are

readily available in the public sector without undue effort may not be designated as Confidential.

  4.      Protection of Confidential Material

          a.       General Protections

        Documents/Information designated Confidential under this Order by one Party shall not be

used or disclosed by any other Party for any purposes whatsoever other than preparing for and

conducting the litigation in which the Documents/Information were disclosed (including any ap-

peal of that litigation).



                                                 2
         Case 1:20-cv-02289-DLC Document 37
                                         36 Filed 08/10/20
                                                  08/07/20 Page 3 of 12




         b.      Limited Third-Party Disclosures

       The Parties and counsel for the Parties shall not disclose or permit the disclosure of any

Documents/Information designated Confidential under the terms of this Order to any other person

or entity except as set forth in subparagraphs (1) - (9) below. Disclosure to those persons or entities

identified in subparagraphs (4) and (9) below may be made only after the person to whom disclo-

sure is to be made has executed an acknowledgement (in the form set forth at Attachment A

hereto), that he or she has read and understands the terms of this Order and is bound by it. The

Parties and counsel for the Parties are expressly subject to this Order and are therefore excluded

from the requirement of signing Attachment A before reviewing Documents/Information desig-

nated as Confidential. Subject to these requirements, the following categories of persons may be

allowed to review Documents/Information which have been designated Confidential pursuant to

this Order:

                 (1)     Counsel and employees of counsel for the Parties who have responsibil-

                 ity for the preparation and trial of the lawsuit;

                 (2)     Parties, employees, and former employees of a Party to this Order but

                         only to the extent that the specifically named individual Party, employee,

                         or former employee’s assistance is necessary to the conduct of the liti-

                         gation in which the Documents/Information are disclosed;

                 (3)     Court reporters engaged for depositions and those persons or entities, if

                         any, specifically engaged to provide litigation support services (e.g., pho-

                         tocopying; printing enlargements, compilations, or demonstratives of

                         Documents/Information; e-discovery; and jury consultation), and their

                         employees and subcontractors;

                 (4)     Consultants, investigators, or experts (hereinafter referred to collectively



                                                   3
         Case 1:20-cv-02289-DLC Document 37
                                         36 Filed 08/10/20
                                                  08/07/20 Page 4 of 12




                         as “experts”) employed by the Parties or counsel for the Parties to assist

                         in the preparation of trial of the lawsuit;

                (5)      eDiscovery consultants employed by the Parties or counsel for the Parties
                         to assist in the production of documents and electronically-stored infor-
                         mation during in the course of discovery;

                (6)      Third-party deposition or trial witnesses;

                (7)      The Judge and court personnel at any hearing or trial of the litigation;

                (8)      The mediator selected by the parties as a neutral for this matter; and

                (9)      Other persons only upon written consent of the producing Party or non-

                         party and on such conditions as are agreed to or ordered by the Court

        c.      Control of Documents/Information

       Counsel for the Parties shall take reasonable efforts to prevent unauthorized disclosure of

Documents/Information designated as Confidential pursuant to the terms of this Order. Counsel

shall maintain the originals-or legible electronic copies of the originals-of the forms signed by

those persons acknowledging their obligations under this Order.

        d.      Copies

       All copies duplicates, and extracts (hereinafter referred to collectively as “copies”) of Doc-

uments/Information designated as Confidential under this Order or any portion of such a Docu-

ment/Information, shall be immediately affixed with the designation “Confidential” if the word

does not already appear on the copy. All such copies, and all summaries and descriptions of Doc-

uments/Information designated as Confidential, shall be afforded the full protection of this Order.

 5.      Filing of Confidential Materials

       In the event a Party seeks to file any Documents/Information that are subject to protection

under this Order with this Court, that Party, in accordance with the requirements of Local Civil




                                                  4
         Case 1:20-cv-02289-DLC Document 37
                                         36 Filed 08/10/20
                                                  08/07/20 Page 5 of 12




Rules, shall take appropriate action to ensure that the Documents/Information receive proper pro-

tection from public disclosure, including: (1) appropriately redacting any Document/Information

designated as Confidential before filing it publicly; (2) where appropriate (e.g., in relation to dis-

covery, evidentiary motions, or otherwise), submitting the unredacted documents solely for in

camera review; or (3) where the preceding measures are not adequate, following the procedures

set forth in Local Civil Rules for filing an entire document under seal. In accordance with Local

Civil Rules, and absent extraordinary circumstances making prior consultation impractical or in-

appropriate, the Party seeking to submit the Document/Information to the Court shall first consult

with counsel for the Party or nonparty who designated the Document/Information as Confidential

to determine if some measure less restrictive than filing a document under seal may serve to pro-

vide adequate protection to the Confidential Documents/Information. Nothing in this Order shall

be construed as a prior directive to the Clerk of this Court to allow any Documents/Information to

be filed under seal.

       The Parties understand and agree that Documents/Information may be filed under seal only

with the permission of the Court after proper motion in compliance with the procedures set forth

in Local Civil Rules. The Parties further understand and agree that Documents/Information desig-

nated as Confidential under this Order do not, on that basis alone, necessarily qualify to be redacted

or sealed under the applicable substantive law, Local Civil Rules, or Federal Rules of Civil Proce-

dure. Nothing in this Order shall be construed as abrogating the requirement that the Party desig-

nating certain Documents/Information as Confidential shall have the burden to demonstrate the

propriety of sealing or redactions.

 6.      Depositions

       Portions of depositions shall be treated as Confidential if designated as such when the dep-

osition is taken or within fifteen (15) business days after receipt of the transcript. Such designation



                                                  5
         Case 1:20-cv-02289-DLC Document 37
                                         36 Filed 08/10/20
                                                  08/07/20 Page 6 of 12




shall be specific as to the portions to be protected.

       7.      Challenges to Designation as Confidential or Attorneys’ Eyes Only

       Any Confidential designation is subject to challenge. The following procedures shall apply

to any such challenge.

             a. Burden of Proof

       The burden of proving the necessity of a Confidential designation remains with the Party

or nonparty asserting confidentiality.

             b. Written Notice of Challenge

       A Party who contends that Documents/Information designated Confidential are not

entitled to confidential treatment shall give written notice to the Party who affixed the desig-

nation of the specific basis for the challenge. The Parties and any producing nonparty shall

then have five (5) days from receipt of the written notice to determine if the dispute can be

resolved without judicial intervention. If not, the Party challenging the designation may move

for a Court order overturning or limiting the Confidential designation.

             c. Treatment of Information Pending Challenge Determination

       Notwithstanding any challenge to the designation of Documents/Information as Confiden-

tial, all material previously designated Confidential shall continue to be treated as subject to the

full protections of this Order until one of the following occurs:

                 (1)     the Party or nonparty who claims that the Documents/Information are

                         confidential withdraws such designation in writing; or

                 (2)     the Court rules that the Documents/Information should no longer be des-

                         ignated as Confidential

             d. No Waiver of Right to Challenge




                                                   6
         Case 1:20-cv-02289-DLC Document 37
                                         36 Filed 08/10/20
                                                  08/07/20 Page 7 of 12




       Challenges to the designation of Documents/Information may be made at any time and are

not waived by the failure to raise the challenge at the time of initial disclosure or designation.

 8.      Inadvertent Failure to Designate

       In the event any Party discovers it has inadvertently produced Confidential = material that

has not been so designated, it may designate the documents or information as Confidential by

subsequent notice in writing specifically identifying the documents or information and furnishing

the correct designation, in which event the Parties shall henceforth treat such information as pro-

vided in this Order.

 9.      Inadvertent Production of Privileged Material

       This Order is intended to effectuate the protections set forth in Rule 502(b) of the Federal

Rules of Evidence. Subject to the provisions of this Order, if a producing Party discloses Docu-

ments/Information in connection with the pending litigation that the producing Party thereafter

claims to be protected by the attorney-client privilege and/or work-product doctrine (“Protected

Information,” with the Party making the disclosure referred to as the “Disclosing Party”), the dis-

closure of that Protected Information will not constitute or be deemed a waiver or forfeiture-in this

or any other action-of any claim of privilege or work-product protection that the Disclosing Party

would otherwise be entitled to assert with respect to the Protected Information and its subject mat-

ter.

       a.        The Disclosing Party shall, within a reasonable period of time after learning of the

disclosure of Protected Information, notify the Party in receipt of the Protected Information (the

“Receiving Party”), in writing, that it has disclosed that Protected Information without intending a

waiver by the disclosure. To the extent the Receiving Party has reasonable cause to believe it has

received Protected Information, it shall notify the Disclosing Party in writing within a reasonable

period of time, consistent with subsection (d) below. Upon such notification, the Receiving Party



                                                  7
         Case 1:20-cv-02289-DLC Document 37
                                         36 Filed 08/10/20
                                                  08/07/20 Page 8 of 12




shall promptly (i) notify the Disclosing Party that it will identify and return, sequester or destroy

(or in the case of electronically stored information, permanently delete) the Protected Information

and any reasonably accessible copies it has; and (ii) confirm in writing that it will cease further

review, dissemination, or use of the Protected Information. Within five (5) business days of the

notification that such Protected Information has been returned or destroyed, the Disclosing Party

shall produce a privilege log with respect to the Protected Information that explains as specifically

as possible why the Protected Information is privileged. For purposes of this Order, Protected In-

formation that has been stored on media that is not reasonably accessible, such as backup storage

media, is considered sequestered. If such data is retrieved, the Receiving Party must promptly take

steps to permanently delete or sequester the restored Protected Information.

       b.       If the Receiving Party contests the claim of attorney-client privilege or work-

product protection and good-faith efforts to meet and confer do not resolve such dispute, the Re-

ceiving Party shall apply to the Court for an Order compelling disclosure of the information

claimed as unprotected (a “Disclosure Motion”). The Receiving Party shall also apply to the Court

for an Order permitting the Disclosure Motion to be filed under seal and/or for in camera review

(as appropriate) and must not assert as a ground for compelling disclosure the fact or circumstances

of the disclosure. Pending resolution of the Disclosure Motion, the Receiving Party must not use

the challenged information in any way or disclose it to any person other than those required by law

to be served with a copy of the sealed Disclosure Motion. The Disclosing Party retains the burden

of establishing the privileged or protected nature of any Protected Information and nothing in this

Order shall limit the right of any party to request an in camera review of the Protected Information.

       c.       Nothing in this Order overrides any attorney’s ethical responsibilities to refrain

from examining or disclosing materials that the attorney knows or reasonably should know to be

privileged or protected and to inform the Disclosing Party that such materials have been produced.



                                                 8
         Case 1:20-cv-02289-DLC Document 37
                                         36 Filed 08/10/20
                                                  08/07/20 Page 9 of 12




       d.         The foregoing reflects the Parties’ agreement to avoid a strict waiver of privilege

by reason of inadvertent disclosure, but it does not excuse the Parties from undertaking reasonable

steps to prevent any such disclosure, as required by Federal Rule of Evidence 502(b), or other

applicable law.

       10.     Treatment on Conclusion of Litigation

       a.         Order Remains in Effect

       All provisions of this Order restricting the use of Documents/Information designated Con-

fidential shall continue to be binding after the conclusion of the litigation unless otherwise agreed.

       b.         Return or Destruction of Documents

       Within thirty (30) days after the conclusion of the litigation, including conclusion of

any appeal, all documents treated as Confidential under this Order, including copies as defined

above (Paragraph 4(d)) shall, upon written request of the producing Party, be returned to the

producing Party or nonparty or shall be destroyed and a document certifying their destruction

provided to the producing Party or nonparty unless: (1) the document has been used as a dep-

osition exhibit, entered as evidence, or filed (unless introduced or filed under seal); or (2) as

to documents containing the notations, summations, or other mental impressions of the re-

ceiving Party, the Party elects destruction. Notwithstanding the above requirements to return

or destroy documents, counsel may retain attorney work product including an index which

refers or relates to Documents/Information designated Confidential so long as that work prod-

uct does not duplicate verbatim substantial portions of the text of the Documents/Information.

This work product continues to be protected under the terms of this Order and applicable law.

       11.     Purpose and Intent of Order

       This Order is entered solely for the purpose of facilitating the exchange of Docu-




                                                  9
         Case 1:20-cv-02289-DLC Document 37
                                         36 Filed 08/10/20
                                                  08/07/20 Page 10 of 12




ments/Information between the Parties without involving the Court unnecessarily in the pro-

cess. The restrictions set forth in this Order shall not (a) prejudice in any way the right of any

Party to object on any basis to the production of the Documents/Information it considers not

subject to discovery; (b) prejudice in any way the right of any Party to seek a determination

from the Court as to whether particular Documents/Information shall be produced; or (c) be

construed to require any Party to produce Documents/Information that it considers privileged

or otherwise not subject to discovery.

         12.      Order Subject to Modification

         This Order shall be subject to modification on motion of any Party. The Order shall

not, however, be modified until the Parties have been given notice and an opportunity to be

heard on the proposed modification. The Court will address any such motion on an expedited

basis.

         13.      Immediate Effect

         The agreements set forth in this Order shall take immediate effect upon the execution

by all Parties.                                So Ordered.
                                               Dated: August 10, 2020
Dated: August 7, 2020
       New York, New York


AGREED:


PRINCE LOBEL TYE, LLP                                  OFFIT KURMAN, P.A.

By: ___/s/ Christopher C. Miller_________              By: __/s/ Mark E. Shaffer_______ _
       Hugh J. Gorman, III, Esq.                              Mark E. Shaffer

Hugh J. Gorman, III, Esq.                              Mark E. Shaffer, Esq.
Christopher C. Miller, Esq.                            8000 Towers Crescent Drive, Suite 1400
One International Place, Suite 3700                    Vienna, VA 22182
Boston, MA 02110                                       (703) 745-1800 (phone)



                                                  10
        Case 1:20-cv-02289-DLC Document 37
                                        36 Filed 08/10/20
                                                 08/07/20 Page 11 of 12




(617) 456-8000 (phone)                            (703) 745-1835(facsimilie)
(617) 456-8100 (facsimile)                        mark.shaffer@offitkurman.com
hgorman@princelobel.com
cmiller@princelobel.com

Seth Natter, Esq.                                 Wojciech Jackowski, Esq.
Natter & Natter                                   Alexander Mirkin Esq.
501 Fifth Avenue                                  10 East 40th Street
New York, New York 10017                          New York, New York 10016
(212) 840 -8300 (phone)                           (212) 545-1900 (phone)
(212) 302-0295 (facsimile)                        (212) 545-1656 (facsimile)
snatter@natterip.com                              wjackowski@offitkurman.com
                                                  amirkin@offitkurman.com

Attorneys for Plaintiff/Counterclaim Defendant    Attorneys for Defendant/Counterclaimant
Shawmut Woodworking & Supply, Inc., d/b/a         Starbucks Corporation d/b/a
Shawmut Design and Construction                   Starbucks Coffee Company


SO ORDERED:




____________________________________
Judge Denise L. Cote
Southern District of New York




                                             11
         Case 1:20-cv-02289-DLC Document 37
                                         36 Filed 08/10/20
                                                  08/07/20 Page 12 of 12



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SHAWMUT WOODWORKING & SUPPLY,
 INC. d/b/a SHAWMUT DESIGN AND                                     CIVIL ACTION NO.
 CONSTRUCTION,                                                     20-CV-2289 (DLC)
                             Plaintiff,
                                                                   ECF Case
                         - against -

 STARBUCKS CORPORATION d/b/a                                       ACKNOWLEDGMENT OF
 STARBUCKS COFFEE COMPANY,                                         UNDERSTANDING AND
                           Defendants.                             AGREEMENT TO BE BOUND



         The undersigned hereby acknowledges that he or she has read the Stipulated Protective

Order in the above-captioned action, understands the terms thereof, and agrees to be bound by

such terms. The undersigned submits to the jurisdiction of the United States District Court for the

Southern District of New York in matters relating to disputes about the meaning or enforceability

of the Stipulated Protective Order and understands that the terms of said Order obligate him or her

to use discovery materials designated Confidential solely for the purposes of the above-captioned

action, and not to disclose any such confidential Documents/Information to any other person, firm,

entity or concern. The undersigned further acknowledges that violation of the Stipulated Protective

Order may result in penalties for contempt of Court.

 Date:

                                               Signature: _______________________

                                               Printed Name: ____________________
